Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 20, 2021, wherein claim 1 is currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 (of the current application 17/407,743) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application 17/407,743 are just broader than the claims presented in Pat. No. 11,113,648. The claimed concept in the current application 17/407,743 is fully encompassed by Patent No. 11,113,648.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/accessing data/information (collecting customer information and order information), data analysis and manipulations to determine more data/information (comparing and grouping information/data (for similarities) and consolidation of information/data; and also using some mathematical analysis) and providing/displaying this determined data for further analysis.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of retrieving items from a customer order from a warehouse so as to fulfill a customer order, comprising collecting information associated with a plurality of customer orders from a plurality of customers and generating customer order data that includes data associated with each of the plurality of customer orders and the plurality of customers, wherein each of the plurality of customer order includes one or more items associated therewith, generating in response to the customer order data consolidated order fulfillment data, and receiving the consolidated order fulfillment data and generating pick instructions associated with a pick tour plan or a pick tour from the consolidated order fulfillment data by a pick tour generating subsystem, receiving the consolidated order fulfillment data from the order generating unit and grouping together similar ones of the items associated with the plurality of customer orders to form a plurality of bulk picks with a bulk pick order fulfillment unit, wherein one or more of the plurality of bulk picks can form part of one or more bulk pick tours, and receiving the consolidated order fulfillment data from the order generating unit and for automatically selecting one or more of the items in the customer order from one or more carousels of an automated fulfillment system, wherein the automated fulfillment system is configured for receiving the pick tour plan or the pick tour and for selecting the items in the customer order set forth in the pick tour plan or the pick tour from the one or more carousels, and is configured for receiving one or more of the plurality of bulk picks for selecting one or more of the items in the customer order from the one or more carousels, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of (in the claims and/or in the specification), for example, “system,” “processor,” “network,” “database,” “device,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “computers,” “networks,” “databases,” “devices,” “graphical user interfaces (GUIs)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components. It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange. Carrying out fundamental economic practices involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).   Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, Specification pages 35-48 [general-purpose/generic computers, networks, systems, and computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

At the time of this Office action there are no dependent claims filed by the Applicant as only independent claim 1 is presented by the Applicant. 



  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirklin et al., (US 7,346,564) in view of Jordan et al., (US 9,602,381).
As per claim 1, Kirklin discloses a customer order fulfillment system (Abstract [ordering and order fulfillment]; col. 2, line 38 – col. 3, line 30 [order fulfillment…customer entry…fulfillment of merchandise orders]), comprising 
an order collection unit for collecting information associated with a plurality of customer orders from a plurality of customers and generating customer order data that includes data associated with each of the plurality of customer orders and the plurality of customers, wherein each of the plurality of customer order includes one or more items associated therewith, an order generating unit for receiving the customer order data from the order collection unit and generating in response thereto consolidated order fulfillment data (col. 2, line 38 – col. 3, line 30 [placement of merchandise orders…order fulfillment…assembly of merchandise orders…customer entry]; col. 5, lines 4-15 [customers…geographic locations…customers…warehouse location], col. 5, line 45 – col. 6, line 3 [records maintained…customer-related information], col. 7, line 10 – col. 8, line 30 [record types…database…customer order records, customer profile or account records, product price records, product description records, product availability records, delivery restriction records, and similar records… store station 14 is typically a remote station with respect to the central station 10 and is preferably located at the site of the product storage space Such as an individual store or at each of the product storage spaces or stores (which the system 5 services) where the inventory of product items are maintained…products are arranged in product groupings'…groupings of the same or similar types of product items)], col. 8, line 41 – col. 9, line 10 [order fulfillment system that provides an interactive order assembly or fulfillment process…assembling more than one order at a time, providing even greater efficiency in the order fulfillment process, and directs the assembly of the individual orders as the products are being picked], col. 13, line 46, col. 15, line 60 [collecting orders and getting various other order related information/data], col. 19, line 64 – col. 22, line 26 [determines an order fulfillment path based upon the contents of the customer orders to be assembled…optimized… particular products of a number of customer orders are combined together and assembled simultaneously (consolidation)…order assembly process…predetermined order fulfillment path]), 
a pick tour generating subsystem for receiving the consolidated order fulfillment data from the order generating unit and in response thereto generating pick instructions associated with a pick tour or a pick tour plan from the consolidated order fulfillment data, a bulk pick order fulfillment unit for receiving the consolidated order fulfillment data from the order generating unit and grouping together similar ones of the items associated with the plurality of customer orders to form a plurality of bulk picks, wherein one or more of the plurality of bulk picks can form part of one or more bulk pick tours (col. 7, line 10 – col. 8, line 30 [record types…database…customer order records, customer profile or account records, product price records, product description records, product availability records, delivery restriction records, and similar records… store station 14 is typically a remote station with respect to the central station 10 and is preferably located at the site of the product storage space Such as an individual store or at each of the product storage spaces or stores (which the system 5 services) where the inventory of product items are maintained…products are arranged in product groupings'…groupings of the same or similar types of product items)], col. 8, line 41 – col. 9, line 10 [order fulfillment system that provides an interactive order assembly or fulfillment process…assembling more than one order at a time, providing even greater efficiency in the order fulfillment process, and directs the assembly of the individual orders as the products are being picked], col. 19, line 64 – col. 22, line 26 [order fulfillment process…determines an order fulfillment path based upon the contents of the customer orders to be assembled…optimized… particular products of a number of customer orders are combined together and assembled simultaneously (consolidation)…order assembly process…product to be picked for the order assembly…predetermined order fulfillment path… product location information of the product item to be picked and the quantity of items to be picked…picked to fulfill all orders being assembled (test 625), the directing station announces the quantity of product to place in each of the customer orders being filled]), and 
an automated fulfillment system for receiving the consolidated order fulfillment data from the order generating unit and for automatically selecting one or more of the items in the customer order from one or more shelves/aisles/storage spaces, wherein the automated fulfillment system is configured for receiving the pick tour plan or the pick tour and for automatically selecting the items in the customer order set forth in the pick tour plan or the pick tour from the one or more shelves/aisles/storage spaces, and is configured for receiving one or more of the plurality of bulk picks for automatically selecting one or more of the items in the customer order from the one or more shelves/aisles/storage spaces (col. 7, line 40 – col. 9, line 10 [order fulfillment system that provides an interactive order assembly or fulfillment process…assembling more than one order at a time, providing even greater efficiency in the order fulfillment process, and directs the assembly of the individual orders as the products are being picked], col. 19, line 64 – col. 22, line 26 [order fulfillment process directed by central station…location of products…converts the listing of products in the record of the order or orders to be fulfilled into a sequence of instructions that will guide the movements…assembling, or fulfilling, one or more orders…creating an order assembly procedure…determines an order fulfillment path based upon the contents of the customer orders to be assembled…optimized… particular products of a number of customer orders are combined together and assembled simultaneously (consolidation)…order assembly process… location information of the first product to be picked for the order assembly… location of the first product item to be added to the order (e.g., the aisle side information and the shelf information), the description of the product, and the quantity of that product to pick up…product to be picked for the order assembly…predetermined order fulfillment path… product location information of the product item to be picked and the quantity of items to be picked…picked to fulfill all orders being assembled (test 625), the directing station announces the quantity of product to place in each of the customer orders being filled…directing station then gets the next product on the predetermined order fulfillment path…directing station then gets the next product to shop to fulfill the order…[t]his process continues until all products of the orders being assembled have been picked]).
Although Kirklin discloses all of Applicant’s above limitations, Kirklin discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Kirklin to show Applicant’s claimed concept as each of those embodiments are taught by Kirklin itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Kirklin itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kirklin does not state the term “carousels” (although it should be noted that the Applicant does not define “carousels” and does not even state the technical functionality of “carousels” in relation to the claimed concept – in effect “carousels” being mere data label used by the Applicant where data labels are unpatentable subject matter).
Analogous art Jordan discloses order fulfillments and “carousels” (col. 5, line 66 – col. 7, line 19 [order fulfillment…bins…totes…conveyors]). 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Kirklin carousels as taught by analogous art Jordan in order to efficiently fulfill customer orders since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Jordan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D).


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent prior art is as follows:
Plaster et al., (US 2008/0301009): Providing inventory fulfillment services to customers who have small quantities of heterogeneous items to sell.  A self-service registration interface for generating lists of items to sell via the inventory fulfillment service is provided.  The inventory fulfillment service may provide pricing suggestions to the customer.  The inventory fulfillment service may determine whether a listed item satisfies one or more listing rules.  Shipping information for a list of items may be automatically generated and provided to the customer.  The customer may ship the items in one shipment to a specified facility.
Perry et al., (US 2014/0040075): Discloses a system may receive orders from disparate sources, each order specifying at least one item located in a physical storage area divided into subareas.  The orders may be prioritized for desired processing sequence.  The system may determine, beginning with high priority orders specifying at least two items for each order, a virtual order footprint that represents all of the subareas corresponding to the items in the order and form a plurality of virtual potential pick batches, each virtual potential pick batch comprising orders in a unique virtual order footprint.  When a configurable limit is reached, the number of orders in each virtual potential pick batch is determined.  The order counts are a factor in determining which of the virtual potential pick batches are to be released for processing by available work resources.  All other non-selected virtual potential pick batches are deconstructed awaiting the future availability of work resources.
Joseph et al., (US 8,407,110): Discusses that fulfillment center 10 may provide fulfillment services to merchants 40 with greater economies of scale than if merchants 40 were to perform their own fulfillment services.  For example, the incremental cost of providing a square foot of storage area in a large fulfillment center 10 (e.g., one comprising hundreds of thousands of square feet of storage area) may be significantly lower than the cost incurred by a small merchant 40, which may have limited space for storage or may be forced by local market conditions to retain more space than required for that merchant's inventory.  Similarly, fulfillment center 10 may implement sophisticated inventory tracking and management techniques that might be costly and cumbersome to implement on the scale of an individual merchant 40, such as RFID (Radio Frequency Identification) of items, dynamic scheduling and optimization of item selection across multiple orders, real-time inventory tracking with respect to order, receiving and shipping activity, or other inventory management techniques.  As described in greater detail below, in some embodiments fulfillment center 10 may be configured to consolidate a single customer's orders from several merchants 40, which may realize additional economies of scale, e.g., by reducing packaging, item handling and shipping costs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683